FOLLETT, J. (dissenting).
This action is to recover on a special letter of credit, issued February 26,1892, by the defendants, bankers-of New York, to Carsten Boe, and addressed to Munroe & Co., bankers of Paris, France, for £600 sterling. March 10,1892, tMs letter was-delivered by Carsten Boe to the plaintiff, in payment of a debt for £600 sterling; and on the same day the plaintiff drew his bill of exchange on Munroe & Co. of Paris, France, for £600, which that firm refused to honor, upon the ground, as it is alleged in the answer, that the latter was issued without consideration, and was obtained by fraud.
Aside from certain excepted cases, a plaintiff who seeks to recover on a contract must allege and prove a consideration for the promise. The excepted cases are contracts under seal, contracts executed pursuant to a statute, promissory notes, and inland bills of exchange. 1 Rev. St p. 768; Carnwright v. Gray, 127 N. Y. 92, 27 N. E. 835; Moak, Van Santv. Pl. 164. If the contract sued on recites a consideration, and is set forth in the complaint, it is a sufficient allegation of a consideration. The case at bar does not fall within any of the excep*869tions. It is not alleged in the complaint that the defendants received a consideration for the letter of credit, or that they ever represented that they did, and a cause of action is not stated. It is urged that the defendants are estopped from denying that they received a consideration for the letter. This argument is founded on the allegation that defendants represented to the plaintiff “that said letter of credit had been duly issued by them, and was available for the full amount thereof in the manner provided by the terms of the said letter of credit or advice.” This was but a representation that the letter was genuine and available according to its terms. By its terms no action could be maintained thereon by Carsten Boe without alleging and proving a consideration therefor. It is not alleged that defendants knew, when said representation was made, that the plaintiff was about to take the letter from Carsten Boe in payment of a debt, or for any purpose, or in any manner. There is no estoppel in the case, and the plaintiff stands in the shoes of Carsten Boe. The plaintiff’s exceptions should be overruled, his motion for a new trial denied, and a judgment ordered for the defendants, with costs.